UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7178


LEROY ANTHONY GRIFFIN,

                     Plaintiff - Appellant,

              v.

CURTIS BROWN; NARDIA PRESSLEY; MYKIRA PRESLEY; SARAH
THACKER,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Henry M. Herlong, Jr., Senior District Judge. (4:19-cv-00106-HMH)


Submitted: August 26, 2021                                        Decided: October 1, 2021


Before WYNN, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Anthony Griffin, Appellant Pro Se. Samuel F. Arthur, III, AIKEN, BRIDGES,
ELLIOTT, TYLER & SALEEBY, PA, Florence, South Carolina; Mark Victor Gende,
William Alexander Neinast, SWEENY, WINGATE & BARROW, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leroy Anthony Griffin appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Griffin’s 42 U.S.C. § 1983

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Griffin v. Brown, No. 4:19-cv-00106-

HMH (D.S.C. July 30, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2